Filed 9/6/13 P. v. Nicoll CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



THE PEOPLE,                                                                                  C071815

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR81054)

         v.

CHRISTINA RENEE NICOLL,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On February 2, 2011, around 11:00 p.m., defendant Christina Renee Nicoll
became angry with her husband after he came home intoxicated. They first argued inside



                                                             1
the house, where several items were broken and defendant threw her husband’s clothes
on the front steps. The argument then moved outside, where defendant threw a rock at
her husband, striking him in the forehead. Defendant then got into her car and drove
toward where her husband was standing, causing him to jump out of the way. Next,
she rammed her husband’s truck, causing her car to become stuck underneath the truck.
Defendant showed signs of being under the influence of drugs, including displaying
rapid eye movement, dilated pupils that did not react to light, rapid pulse, and quickly
changing moods. She had also urinated in her pants.
       Defendant pleaded guilty to corporal injury to a spouse (Pen. Code, § 273.5,
subd. (a)) and driving under the influence of drugs or alcohol (Veh. Code, § 23152,
subd. (a)), and was placed on three years’ formal probation.
       Defendant subsequently admitted violating her probation by smoking
methamphetamine. The trial court revoked probation, sentenced defendant to three
years in state prison and awarded 245 days of presentence credit (147 actual and
98 conduct). The trial court subsequently amended the award of presentence credits
to 294 days (147 actual and 147 conduct).
       Defendant obtained a certificate of probable cause (Pen. Code, § 1237.5) and
appeals.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                  MURRAY   , J.



We concur:



             BLEASE              , Acting P. J.



             HOCH                , J.




                                          3